                                                                   Case 9:19-bk-11573-MB       Doc 451 Filed 10/25/19 Entered 10/25/19 14:11:10              Desc
                                                                                                Main Document     Page 1 of 5


                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Maxim B. Litvak (CA Bar No. 215852)
                                                                   2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                       10100 Santa Monica Blvd., 13th Floor
                                                                   3   Los Angeles, CA 90067-4114
                                                                       Telephone: 310/277-6910
                                                                   4   Facsimile: 310/201-0760
                                                                       Email: jpomerantz@pszjlaw.com
                                                                   5           mlitvak@pszjlaw.com

                                                                   6   [Proposed] Attorneys for the Official Committee of
                                                                       Unsecured Creditors
                                                                   7
                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                   8                             CENTRAL DISTRICT OF CALIFORNIA
                                                                                                       NORTHERN DIVISION
                                                                   9
                                                                       In re:                                     Case No.: 19-bk-11573-MB
                                                                  10                                              Chapter 11
                                                                       HVI CAT CANYON, INC.
                                                                  11                                             NOTICE OF CONTINUANCE OF HEARING ON:
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                            Debtor.
                                                                  12                                             (1) APPLICATION FOR ORDER AUTHORIZING
                                                                                                                     AND APPROVING THE EMPLOYMENT OF
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                 PACHULSKI STANG ZIEHL & JONES LLP AS
                                           ATTORNEYS AT LAW




                                                                                                                     COUNSEL FOR THE OFFICIAL COMMITTEE
                                                                  14                                                 OF UNSECURED CREDITORS, EFFECTIVE
                                                                                                                     AS OF AUGUST 16, 2019 [Docket No. 214];
                                                                  15
                                                                                                                 (2) APPLICATION OF THE OFFICIAL
                                                                  16                                                 COMMITTEE OF UNSECURED CREDITORS
                                                                                                                     FOR AUTHORIZATION TO RETAIN AND
                                                                                                                     EMPLOY CONWAY MACKENZIE, INC. AS
                                                                  17                                                 FINANCIAL ADVISOR, EFFECTIVE AS OF
                                                                                                                     AUGUST 16, 2019 [Docket No. 219]; and
                                                                  18
                                                                                                                 (3) MOTION OF THE OFFICIAL COMMITTEE
                                                                  19                                                 OF UNSECURED CREDITORS FOR AN
                                                                                                                     ORDER (I) ESTABLISHING INFORMATION
                                                                  20                                                 SHARING PROCEDURES AND (II) GRANTING
                                                                                                                     RELATED RELIEF [Docket No. 223]
                                                                  21
                                                                                                                     [Relates to Docket Nos. 214, 219, 223, 346, 347,
                                                                  22                                                 348, 440 and 447]

                                                                  23                                             Current Hearing Date
                                                                                                                 Date:        October 28, 2019
                                                                  24                                             Time:        10:00 a.m.
                                                                                                                 Continued Hearing Date
                                                                  25                                             Date:        November 12, 2019
                                                                                                                 Time:        11:00 a.m.
                                                                  26                                             Place:       Courtroom 201
                                                                                                                              U.S. Bankruptcy Court
                                                                  27                                                          1415 State Street
                                                                                                                              Santa Barbara, CA 93101
                                                                  28                                             Judge:       Hon. Martin R. Barash
                                                                   Case 9:19-bk-11573-MB            Doc 451 Filed 10/25/19 Entered 10/25/19 14:11:10            Desc
                                                                                                     Main Document     Page 2 of 5


                                                                   1            NOTICE IS HEREBY GIVEN that pursuant to order entered on October 25, 2019 [Docket

                                                                   2   No. 447], the hearing on the: (1) Application For Order Authorizing and Approving the Employment

                                                                   3   of Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of Unsecured

                                                                   4   Creditors, Effective as of August 16, 2019 [Docket No. 214] , (2) Application of the Official

                                                                   5   Committee of Unsecured Creditors for Authorization to Retain and Employ Conway Mackenzie, Inc.

                                                                   6   as Financial Advisor, Effective as of August 16, 2019 [Docket No. 219], and (3) Motion of the

                                                                   7   Official Committee of Unsecured Creditors for an Order (I) Establishing Information Sharing

                                                                   8   [Docket No. 223], has been continued from October 28, 2019 to November 12, 2019 at 11:00 a.m.

                                                                   9   at the United States Bankruptcy Court, 1415 State Street, Courtroom 201, Santa Barbara,

                                                                  10   California 93101.

                                                                  11            Michael A. McConnell, the duly appointed chapter 11 Trustee in this case (the “Chapter 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Trustee”) shall have until November 4, 2019 to file responses to the foregoing applications and
                                        LOS ANGELES, CALIFORNIA




                                                                  13   motion. Pachulski Stang Ziehl & Jones LLP, counsel to the Official Committee of Unsecured
                                           ATTORNEYS AT LAW




                                                                  14   Creditors, shall have until November 8, 2019 to file replies to responses filed by the Chapter 11

                                                                  15   Trustee. All other deadlines with respect to the foregoing applications and motion shall remain

                                                                  16   unchanged as to any other party.

                                                                  17

                                                                  18   Dated:     October 25, 2019                  PACHULSKI STANG ZIEHL & JONES LLP
                                                                  19
                                                                                                                    By      /s/ Jeffrey N. Pomerantz
                                                                  20                                                        [Proposed] Attorneys for Official Committee
                                                                                                                            of Unsecured Creditors
                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28

                                                                                                                   2
                                                                       DOCS_LA:325387.1 38336/002
            Case 9:19-bk-11573-MB                  Doc 451 Filed 10/25/19 Entered 10/25/19 14:11:10                                       Desc
                                                    Main Document     Page 3 of 5

                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                            10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF CONTINUANCE OF HEARING ON:
(1) APPLICATION FOR ORDER AUTHORIZING AND APPROVING THE EMPLOYMENT OF PACHULSKI
STANG ZIEHL & JONES LLP AS COUNSEL FOR THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS, EFFECTIVE AS OF AUGUST 16, 2019 [DOCKET NO. 214]; (2) APPLICATION OF THE OFFICIAL
COMMITTEE OF UNSECURED CREDITORS FOR AUTHORIZATION TO RETAIN AND EMPLOY CONWAY
MACKENZIE, INC. AS FINANCIAL ADVISOR, EFFECTIVE AS OF AUGUST 16, 2019 [DOCKET NO. 219]; AND
(3) MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR AN ORDER (I)
ESTABLISHING INFORMATION SHARING PROCEDURES AND (II) GRANTING RELATED RELIEF
[DOCKET NO. 223] will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General Orders
and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) October 25,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 25, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
Office of the U.S. Trustee
Brian Fittipaldi
1415 State Street, Suite 148
Santa Barbara, CA 93101
                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 25, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

    VIA OVERNIGHT DELIVERY                                              VIA EMAIL
    Honorable Martin R. Barash                                          Marc S. Cohen mscohen@loeb.com
                                                                        Donald A. Miller dmiller@loeb.com
    U.S. Bankruptcy Court
                                                                        Steven S. Rosenthal srosenthal@loeb.com
    21041 Burbank Boulevard, Suite 342 / Courtroom 303                  Alicia M. Clough aclough@loeb.com
    Woodland Hills, CA 91367-6603                                       Mariah V. S. Volk mvolk@loeb.com

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 October 25, 2019            Nancy H. Brown                                                   /s/ Nancy H. Brown
 Date                        Printed Name                                                     Signature

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                        F 9013-3.1.PROOF.SERVICE
DOCS_LA:325387.1 38336/002
             Case 9:19-bk-11573-MB                    Doc 451 Filed 10/25/19 Entered 10/25/19 14:11:10                                       Desc
                                                       Main Document     Page 4 of 5


SERVICE INFORMATION FOR CASE NO. 19-bk-11573-MB

1.        TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

          William C Beall will@beallandburkhardt.com, carissa@beallandburkhardt.com
          Alicia Clough aclough@loeb.com, mnielson@loeb.com,ladocket@loeb.com
          Marc S Cohen mscohen@loeb.com, klyles@loeb.com
          Alec S DiMario alec.dimario@mhllp.com, debra.blondheim@mhllp.com;Syreeta.shoals@mhllp.com
          Karl J Fingerhood karl.fingerhood@usdoj.gov, efile_ees.enrd@usdoj.gov
          H Alexander Fisch Alex.Fisch@doj.ca.gov
          Don Fisher dfisher@ptwww.com, tblack@ptwww.com
          Brian D Fittipaldi brian.fittipaldi@usdoj.gov
          Gisele M Goetz gmgoetz@hbsb.com, ggoetz@collegesoflaw.edu
          Karen L Grant kgrant@silcom.com
          Ira S Greene Ira.Greene@lockelord.com
          Matthew C. Heyn Matthew.Heyn@doj.ca.gov, mcheyn@outlook.com
          Brian L Holman b.holman@musickpeeler.com
          Eric P Israel eisrael@dgdk.com, danninggill@gmail.com;eisrael@ecf.inforuptcy.com
          Razmig Izakelian razmigizakelian@quinnemanuel.com
          Alan H Katz akatz@lockelord.com
          John C Keith john.keith@doj.ca.gov
          Jeannie Kim jkim@friedmanspring.com
          Brian M Metcalf bmetcalf@omm.com
          Michael L Moskowitz mlm@weltmosk.com, jg@weltmosk.com;aw@weltmosk.com
          David L Osias dosias@allenmatkins.com, bcrfilings@allenmatkins.com,kdemorest@allenmatkins.com,csandoval@allenmatkins.com
          Darren L Patrick dpatrick@omm.com, darren-patrick-1373@ecf.pacerpro.com
          Jeffrey N Pomerantz jpomerantz@pszjlaw.com
          Todd C. Ringstad becky@ringstadlaw.com, arlene@ringstadlaw.com
          Mitchell E Rishe mitchell.rishe@doj.ca.gov
          Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
          Ross Spence ross@snowspencelaw.com, janissherrill@snowspencelaw.com;donnasutton@snowspencelaw.com;brittanyDecoteau@snowspencelaw.com
          Christopher D Sullivan csullivan@diamondmccarthy.com, mdomer@diamondmccarthy.com;kmartinez@diamondmccarthy.com
          Jennifer Taylor jtaylor@omm.com
          Salina R Thomas bankruptcy@co.kern.ca.us
          Patricia B Tomasco pattytomasco@quinnemanuel.com, barbarahowell@quinnemanuel.com;cristinagreen@quinnemanuel.com
          Fred Whitaker lshertzer@cwlawyers.com
          Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com

     SERVED BY EMAIL

                   Michael A. McConnell michael.mcconnell@kellyhart.com
                   Donald A. Miller dmiller@loeb.com
                   Steven S. Rosenthal srosenthal@loeb.com
                   Mariah V. S. Volk mvolk@loeb.com
                   Allan B. Diamond adiamond@diamondmccarth.com
                   Sheryl P. Giugliano sgiugliano@diamondmccarthy.com
                   Laura K. McAvoy l.mcavoy@musickpeeler.com
                   Gary Svirsky gsvirsky@omm.com
                   Samantha M. Indelicato sindelicato@omm.com
                   John N. Tedford, IV jtedford@dgdk.com




                This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                       F 9013-3.1.PROOF.SERVICE
DOCS_LA:325387.1 38336/002
            Case 9:19-bk-11573-MB                  Doc 451 Filed 10/25/19 Entered 10/25/19 14:11:10                                       Desc
                                                    Main Document     Page 5 of 5



SERVED BY UNITED STATES MAIL:

     Debtor
     HVI Cat Canyon, Inc.
     c/o Capitol Corporate Services, Inc.
     36 S. 18th Avenue, Suite D
     Brighton, CO 80601

                                                   REQUESTS FOR SPECIAL NOTICE

     Attorneys for Buganko                              Attorneys for Eller Family Trust                     William Winfield
     Philip W. Ganong                                   Cummins & White, LLP                                 Nelson Comis Kettle & Kinney LLP
     Ganong Law                                         Attn: Fred M. Whitaker, P.C.                         300 E. Esplanade Drive, Suite 1170
     930 Truxtun Avenue, Suite 102                            Ashley Bolduc                                  Oxnard, CA 93036
     Bakersfield, CA 93301                              2424 S.E. Bristol Street, Suite 300
                                                        Newport Beach, CA 92660-0764




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                     F 9013-3.1.PROOF.SERVICE
DOCS_LA:325387.1 38336/002
